Citation Nr: 0929792	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-40 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from October 1, 
1987, to July 27, 1990, with additional service in the U.S. 
Navy Reserve from August 3, 1990, to July 26, 1995, which has 
not been verified as active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
determined the Veteran did not have the requisite wartime 
service to be eligible for non-service-connected pension 
benefits.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.  



FINDING OF FACT

The preponderance of the evidence establishes that the 
Veteran does not have the requisite wartime service to be 
eligible for VA non-service-connected disability pension 
benefits.  



CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service-
connected disability pension benefits, based upon qualifying 
wartime service by the Veteran, have not been met.  
38 U.S.C.A. §§ 101 (2), 107(a), 1502, 1521(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§  3.1(a), (d), 3.2, 3.3(a)(3), 3.6, 
3.203 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for non-service-connected pension 
benefits, and, because the claimant did not serve on active 
duty during a period of war, the claim is barred as a matter 
of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

With respect to VA's duty to assist the Veteran in the 
development of the claim, the Board notes the RO has 
requested verification of the Veteran's service and has 
obtained the Veteran's service treatment and personnel 
records.  In this regard, the Board notes that the 
evidentiary record reflects that the Veteran's DD Form 214 is 
associated with the claims file.  However, after carefully 
reviewing the record, the Board finds a copy of the Veteran's 
DD Form 214 is not in the claims file.  Nevertheless, the 
Board finds a remand is not necessary and there is no 
prejudice to the Veteran in this regard, because the contents 
of that separation are not in dispute.  

The Veteran and his representative acknowledge that the 
Veteran's DD Form 214 reflects that he had active service 
only from October 1987 to July 1990.  Indeed, the service 
personnel records, which are associated with the claims file, 
show the Veteran served on active duty from October 1987 to 
July 1990, with periods of Reserve inactive duty for training 
thereafter.  In this regard, the Veteran testified that he 
believes his DD Form 214 is inaccurate because it does not 
include service he reports was active duty service.  See 
Travel Board transcript, p. 12.  Therefore, because the 
contents of the Veteran's DD Form 214 are not in dispute, as 
to the service reflected thereon, the Board finds no 
prejudice in proceeding with the decision.  

In this regard, the Board notes neither the Veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would show qualifying wartime 
service or need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



B.  Facts and Analysis

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service- 
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2008).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).  

"Active duty" is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6(b).  "Active duty for training" is 
defined, in part, as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  "Inactive duty for training" 
is generally duty (other than full-time duty) prescribed for 
Reserves or duty performed by a member of the National Guard 
of any State (other than full-time duty).  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Annual training is an example 
of active duty for training, while weekend drills are 
inactive duty training.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the 
service department.  A copy of an original 
document is acceptable if the copy was 
issued by the service department or if the 
copy was issued by a public custodian of 
records who certifies that it is a true and 
exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information 
as to length, time, and character of 
service; and

(3) in the opinion of VA, the document is 
genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).  
However, where the appellant does not submit 
evidence of service or the evidence 
submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request 
verification of service from the service 
department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

With exceptions not here applicable, VA currently recognizes 
the following as periods of war: January 1, 1817, through 
December 31, 1898, inclusive, with service against Indian 
tribes or nations; April 21, 1989, through July 4, 1902, 
inclusive; April 6, 1917, through November 11, 1918, 
inclusive; December 7, 1941, 

through December 31, 1946, inclusive; June 27, 1950, through 
January 31, 1955, inclusive; August 5, 1964, through May 7, 
1975, inclusive; and August 2, 1990, through a date to be 
prescribed by Presidential proclamation or law. 38 C.F.R. 
§ 3.2.  

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In April 
2007, the Veteran filed a formal claim for entitlement to VA 
pension benefits, alleging that he served on active duty from 
October 1, 1987, to September 27, 1990.  In support of his 
claim, the Veteran has testified that, although he was 
discharged from active duty from July 27, 1990, the terms of 
his enlistment contract were not fulfilled until after August 
2, 1990.  He submitted his enlistment contract, and he has 
asserted that it shows he served on active duty for two to 
three weeks in August 1990, as part of his mandatory active 
duty contract.  In the alternative, the Veteran asserts that 
he should be granted pension benefits because he knows of 
people who have received pension and did not serve during a 
period of war.  In this regard, he argues that he was on 
active duty during the U.S. incursion into Panama in December 
1989-January 1990.  He also notes that an Army general 
received a Medal of Honor during the incursion into Veracruz, 
Mexico in 1914, between the end of the Spanish American War 
and the beginning of World War II.  Neither event has been 
defined by law as a time of war.

After carefully reviewing the evidence of record, the Board 
finds the Veteran's claim for non-service-connected pension 
must be denied as a matter of law.  

As noted, the evidentiary record reflects that the Veteran 
served on active duty from October 1, 1987, to July 27, 1990.  
Indeed, the service personnel records show he was in the Navy 
from October 1987 to July 1990, and the Veteran testified to 
that fact at his hearing.  See Travel Board transcript, p. 6.  
In addition, the RO requested verification of the Veteran's 
active duty service, and received confirmation of his active 
duty service dates in March 2009.  

Given the dates reported for the Veteran's active duty 
service, the Board finds that he did not have active service 
during a period of war, thereby making him eligible for non-
service-connected pension.  See 38 C.F.R. §§ 3.2, 3.3(a)(3) 
(2008).  


In this context, the Veteran has argued that he did have 
active duty service during a period of war because he served 
on active duty following his discharge from service in July 
1990.  Specifically, as noted, the Veteran asserts that he 
was on active duty for two to three weeks in August 1990 and 
this service was a mandatory requirement of his active duty 
contract.  

The Veteran submitted his enlistment contract, with two 
additional documents showing his military service from 
October 1987 to November 1992.  The records confirm that the 
Veteran was on active duty from October 1987 to July 1990, 
with additional service identified as "IDT" from August 3, 
1990 to July 26, 1995.  See also service personnel records.  
The records submitted by the Veteran do not explain what 
"IDT" means; however, the Board finds it is reasonable to 
assume "IDT" means inactive duty training, particularly 
given that the service personnel records show that he was on 
drill pay status for his service from August 3, 1990, to May 
5, 1992.  

Based on the foregoing, the Board finds the preponderance of 
the evidence shows the Veteran's service following his 
documented active duty was inactive duty for training, not 
active duty.  As noted, the evidence submitted by the Veteran 
shows he served on active duty from October 1987 to July 
1990, with service from August 3, 1990 to July 26, 1995, 
identified as inactive duty for training as a Reservist, for 
which he received drill pay.  

In this context, the Board finds probative that the evidence 
does not show, nor does the Veteran allege, that he incurred 
a disease or injury during his service in the Navy Reserve.  
He testified that he remembers injuring his head after taking 
a fall from the top of a bunk during service, and being in a 
car accident that caused damage to his face.  The Board has 
considered the Veteran's testimony in this regard, but review 
of the record reveals the Veteran sustained a head injury and 
laceration to his face during his peacetime active duty, not 
any period of inactive duty training.  Therefore, because the 
Veteran did not incur an injury during inactive duty 
training, the Board finds that no period of inactive duty 
training constituted active naval service, as defined by 
38 C.F.R. § 3.6(a).  

In summary, the Board finds the preponderance of the 
evidence, including the service personnel records, the 
Veteran's testimony, and the enlistment contract he has 
submitted, reflects that the Veteran had active service from 
October 1, 1987, to July 27, 1990, with intermittent inactive 
duty training from August 3, 1990, to July 26, 1995.  In 
addition, the evidence does not show, nor does the Veteran 
allege, that he incurred an injury during any period of 
inactive duty training.  Moreover, the Veteran had not has 
provided any evidence which would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  In fact, as noted above, 
the evidence submitted by the Veteran in support of his claim 
supports a finding that he served on inactive duty training 
following his period of active duty service.  

The Board has considered the Veteran's argument that he 
should be granted basic eligibility for non-service-connected 
pension because he knows people who also did not have wartime 
service but are receiving pension from VA.  The Board, 
however, is bound by the law, and is without authority to 
grant benefits on an equitable basis where contrary to law.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

Therefore, the Board finds the Veteran did not have active 
duty service during a period of war and, although he had 
subsequent periods of inactive duty training, he did not 
incur an injury during such service.  As a result, his 
inactive duty training is not considered to be "active 
military service" under 38 U.S.C.A. § 101(24), and thus, the 
Veteran is not eligible for non-service-connected disability 
pension.  See 38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. 
App. 261, 265-66 (1996).  Because the Veteran is seeking 
entitlement to non-service-connected pension and he does not 
have the requisite wartime service, the Board finds this 
claim is barred as a matter of law.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  




ORDER

Because the Veteran does not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected pension benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


